internal_revenue_service department of thé treasury index number washington dc person to contact telephone number refer reply to cc dom fi p 2-plr-1 ate date legend trust state a city a a b this letter responds to your submission dated date and subsequent correspondence in which you requested rulings on behalf of trust a state a business_trust that has elected to be taxable as a real_estate_investment_trust reit pursuant to sec_856 of the internal_revenue_code facts a the trust trust invests in office and industrial properties primarily located in the city a metropolitan area trust owns approximately a of the common units and all of the preferred units in an operating partnership op that acquires holds and manages income producing commercial office buildings and industrial properties op owns these properties through single member limited_liability companies llcs and interests in limited_partnerships lps or llcs which are treated as partnerships for federal_income_tax purposes generally op owns b or more of the partnership or member interests the remaining interest is owned by trust or a qualified_reit_subsidiary as defined in sec_856 op also owns all of the non-voting preferred_stock of a corporation pss the voting_stock of which is owned by officers of trust pss is loie plr-103427-99 currently engaged in third party construction management leasing and other service businesses op proposes to provide some or all of the real_estate development engineering architectural and construction activities in connection with both its existing properties and properties that it intends to build for itself or acquire in the future op’s existing and future acquired properties collectively property or the properties op and or pss are partners and or may become partners in joint ventures jv partnerships with third parties to own acquire and or construct real_property jv properties and provide management construction and development services with respect to these jv properties trust represents that these arrangements will be entered into for the purpose of long-term investment in real_property and not with the intent to sell developed property to third parties all services provided to the properties will also be provided to the jv properties ' in connection with this ruling trust represents that all property management capital improvement and other activities described below are customarily provided to tenants by owners of rental properties of a similar class and located in the same geographical area as the properties within the meaning of sec_856 additionally trust represents that any noncustomary services will be provided by third- party independent contractors within the meaning of sec_856 from whom neither trust nor the op will derive any income to the extent that services other than those customarily furnished or rendered in connection with the rental of real_property are rendered to the tenants of the property the cost of the services will be borne by the independent_contractor a separate charge will be made for the services the amount of the separate charge will be received and retained by the independent_contractor and the independent_contractor will be adequately compensated for the services b property management and other activitie sec_1 lease administration and accounting functions op and or pss employees the employees intend to solicit prospective tenants draft and negotiate terms of leases and renewals with new and existing tenants perform billing bookkeeping and lease tracking functions collect and deposit rents and account for other_property and lease receipts and disbursements the employees may ensure compliance with lease terms and enforce remedies against tenants in default handle inquiries and complaints conduct credit and reference checks and market and advertise the properties the employees may also negotiate ' hereinafter the term property or properties includes jv properties plr-103427-99 and execute contracts in connection with managing and operating the properties including contracts for water sewer electricity gas telephones security pest control and elevator and boiler maintenance utility_services op provides or intends to provide utility_services such as electricity gas and water to its tenants op will charge its tenants for their estimated allocable share of electricity gas and water as provided in each tenant's lease may master meter water and sewer services in this regard op may purchase electricity and gas at wholesale rates and then submeter such utilities at retail rates to its tenants and may make a profit on the provision of such service op also anticipates including an allocable share of its administrative overhead at cost in providing such services in certain properties op op will furnish heat light air conditioning ventilation storm and sanitary drainage op may charge tenants for after business hours air conditioning or heat which may result in a lower common area maintenance charge for the remaining tenants who do not utilize such services op will include a profit factor in any such charge other_property services in the common areas op will furnish background music snow removal pest control landscaping services fire protection eg sprinklers and alarms and sprinkler systems op will supply tenants with a telephone number for tenants’ use in communicating information regarding the properties op will provide for trash collection by a waste management company op also will provide maintenance and repair services such as repairing and repainting buildings and other structures repairing roofs repairing resurfacing and restriping parking lots and repairing and replacing ducts conduits and similar items additionally op will provide regularly scheduled painting within the tenant's for example a typical lease provides for regularly space as specified in the lease scheduled maintenance painting once during the lease_term which on average is ten years trust represents that no touch-up or decorative painting will be provided by the trust to its tenants lag plr-103427-99 telecommunication services op wiil permit local telephone_companies to provide pay telephones in exchange for a rental fee for the telephone space op will not be responsible for the installation maintenance and repair of such telephones op intends to enter into cable lease and easement agreements with third parties such as internet service providers broadcasters long distance operators and other service providers the companies the companies will place antennas including microwave antennas cable terminals and other cable-related equipment on the properties the agreements will permit companies to service equipment on the properties op may also grant an exclusive easement to the companies to enter the common areas to maintain the equipment the companies will provide telecommunication services to the tenants of the properties telecommunication services include the transmission and provision of telephone and other communications cable e-mail video communications electronic research internet access communications networking safety and security systems and environmental contro systems employees or the companies will install a network of voice video and data communication systems the systems will be owned either by op or by the companies op will either receive an access fee from the companies or op will charge the companies a percentage of the company’s gross_sales for providing telecommunication services to tenants op will not directly solicit its tenants with respect to cable antenna or internet transmission services however op may sell companies advertisement space in the trust's newsletter or make available informational brochures trust will treat the income from the sale of the advertisement space as income that does not qualify under sec_856 trust represents that the telecommunication services provided to tenants of the properties are similar to the provision of services by public_utilities and are essential for business communications and information transmission trust also represents that the telecommunication services provided to tenants of the properties are not customized to fit the specific needs of a particular tenant the tenants are offered a menu of services that are generally available to other customers of a telecommunication provider other leasing activity op may rent space and furnish utilities at the properties to third party suppliers for vending machines in the common areas eg soda machines newspaper racks and automatic teller machines the third party suppliers will be solely responsible for plr-103427-99 installing maintaining and repairing such vending machines the employees or independent service providers under the employees’ supervision may provide general maintenance in the area around the telephone or vending machines op will lease a portion of its properties to tenants and or non-tenants for the right to use a portion of its properties to erect billboards in exchange for rent op intends to lease executive office space to a third party tenant primary tenant’ the primary tenant will sublet the office space to other tenants sub tenants each sub tenant will lease its portion of the occupied space on that floor the primary tenant will receive a base rent amount and may receive additional_amounts based on the sub tenant's gross_receipts op will derive rent from the primary tenant equal to a fixed_base rent plus a percentage of the primary tenant's gross_receipts op also intends to lease conference rooms located on the properties to tenants of that property op will only provide basic room set-up and clean-up services for_the_use_of the conference rooms the set-up will include making sure the correct number of tables and chairs are available in the room op will charge for_the_use_of the conference room on a short-term rental basis op intends to lease space to a third-party concierge service company pursuant to an arm's length negotiation the concierge company operates as an independent business under its own name and offers its services to the general_public as well as to trust's tenants tenants will separately contract with the concierge company no fee will be charged to the tenants by op for the presence of the concierge company parking services generally op will provide parking lots for its tenants and their customers and guests on a no-charge and unreserved basis charged the fee will be either separately identified in the monthly rent or inéluded in the total of the monthly rent payment in some cases a parking fee will be at some properties op anticipates that leases may entitle tenants to a specified number of reserved parking spaces assigned to them for no additional fee properties tenants may be entitled to the exclusive use of a specified number of spaces but they have no claim to any particular spaces spaces will be reserved for the handicapped as required by federal state or local law op will also provide maintenance lighting and snow removal for the parking lots at all properties certain at some i o plr-103427-99 engineering and janitorial services employees will perform routine common area janitorial and cleaning services these services include the cleaning of windows public entrances exits stairwells lobbies and restrooms employees will also provide emergency janitorial services which tenants may not be equipped to handle and for which an independent_contractor would be impracticable employees will repair and maintain the common area ceilings walls stairs stairwells hallways doors floors floor coverings moldings door strikes and kickplates employees will repair or replace overhead and other general light switches and outlets lighting fixtures lightbulbs ballasts and speakers employees may design produce and hang signage in the common areas and lobbies though independent contractors will perform the actual construction op intends to allow regularly scheduled carpet cleaning within tenant space during tenant occupancy to be performed by an independent_contractor security related activities employees will provide routine security guard services in the common areas of the properties for the protection of the properties tenants and their guests and customers at certain properties the employees may provide 24-hour security service in the common areas of the properties employees will also provide ordinary and necessary security repairs to card access mechanisms door strikes and security system wire cables in the common areas up to and including the perimeter of leased space employees will repair or replace broken or damaged locks within common areas up to and including the perimeter of leased space employees will also repair or replace broken or damaged locks within tenant space where the locks are part of a building-wide system for example in certain properties office buildings utilize a master key system where all lock cores in a building including tenant offices are keyed off of a grand master buildings are keyed in this fashion to comply with the applicable fire code and regulations as well as for security reasons c capital improvement activity op and or pss intend to perform capital improvements for certain properties capital improvements are part of the creation of space necessary for a landlord to lease real_property to prospective tenants op and or pss will pay for a certain amount of capital improvements at the tenant specified space capital payment the capital s plr-103427-99 payment is provided for in the lease and is then factored into the future rent stream an amount which is market driven capital improvements occur solely as an inducement for a prospective tenant to enter into a lease arrangement including renewals and lease extensions and are part of an up-front negotiation between the landlord and tenant substantially_all of the improvements are performed prior to and as a condition to each tenant's occupancy and rent obligation trust represents that any capital improvements that exceed the capital payment will be performed by an independent_contractor d joint_venture activity op and or pss are partners in jv partnerships with third parties to acquire or construct real jv property for itself and provide management construction or development services with respect to these jv properties in these arrangements op or pss will hold a fixed or varying capital and profits interest in the jv partnerships with the remaining interest held by third parties ownership_interest in properties held by the jv partnership based on trust's capital interest in op op and or pss as partners in the jv partnerships are and or will be entitled to fee income from the jv partnership for the performance of certain services the fee income may be derived from lease commissions construction supervision fees management fees project management fees development fees loan guarantee fees and property management fees fee income’ the trust will have a substantial law and analysis sec_856 provides that to qualify as a reit a corporation must derive at least of its gross_income excluding gross_income from prohibited_transactions from sources listed therein which include dividends interest rents_from_real_property and certain other items derive at least of its gross_income excluding gross_income from prohibited_transactions from sources listed therein which include rents_from_real_property and certain other items and have at least of the value of its assets represented by real_estate_assets cash and cash items including receivables and government securities sec_856 provides that rents_from_real_property include subject_to exclusions provided in sec_856 a rents from interests_in_real_property b charges for services customarily furnished or rendered in connection with the rental of real_property whether or not such charges are separately_stated and c rent attributable to both the real and personal_property leased under or in connection with a lease of real_property but only if the rent attributable to such personal_property for the plr-103427-99 taxable_year does not exceed percent of the total rent for the year attributable to both the real and personal_property leased under or in connection with such lease sec_856 excludes from the definition of rents_from_real_property any impermissible_tenant_service_income as defined in sec_856 sec_856 provides in relevant part that the term impermissible_tenant_service_income means with respect to any real or personal_property any amount received or accrued directly or indirectly by the real_estate_investment_trust for managing or operating such property sec_856 provides that de_minimis amounts of impermissible_tenant_service_income ie amounts less than one percent of all amounts received or accrued by the reit with respect to a particular property during the taxable_year will not cause otherwise qualifying amounts to not be treated as rents_from_real_property sec_856 excludes from the definition of impermissible_tenant_service_income amounts received for services furnished or rendered or management or operation provided through an independent_contractor from whom the trust itself does not derive or receive any income similarly subparagraph c excludes amounts that would be excluded from unrelated_business_taxable_income under sec_512 if received by an organization described in sec_51 a sec_512 provides in part that there shall be excluded from the computation of unrelated_business_taxable_income all rents from reali property and all rents from personal_property leased with such real_property if the rents attributable to such personal_property are an incidental amount of the total rents received or accrued under the lease determined at the time the personal_property is placed_in_service sec_1_512_b_-1 provides that payments for the use or occupancy of rooms and other space where services are also rendered to the occupant such as for the use or occupancy of rooms or other quarters in hotels boarding houses or apartment houses furnishing hotei services or in tourist camps or tourist homes motor courts or motels or for the use or occupancy of space in parking lots warehouses or storage garages do not constitute rent from real_property generally services are considered rendered to the occupant if they are primarily for the tenant's convenience and are other than those usually or customarily rendered in connection with the rental of rooms or other space for occupancy only the supplying of maid service for example constitutes such service whereas the furnishing of heat and light the cleaning of public entrances exits stairways and lobbies and the collection of trash are not considered as services rendered to the occupant payments for the use or occupancy of entire private residences or living quarters in duplex or multiple housing units or offices in an office building are generally treated as rent from real_property plr-103427-99 revrul_69_178 1969_1_cb_158 holds that amounts received by an exempt_organization for the occasional use by others of its meeting hall are rents_from_real_property within the meaning of sec_512 the only services provided by that exempt_organization consisted of the provision of utilities and janitorial services revrul_80_297 1980_2_cb_196 holds that the leasing of tennis facilities to a third party without services and for a fixed fee is excluded from unrelated_business_taxable_income as rent from real_property under sec_512 and the regulations thereunder revrul_80_298 1980_2_cb_197 holds that income from the lease of a football stadium by an exempt university to a professional football team is not excluded from unrelated_business_taxable_income as rent from real_property under sec_512 and the regulations thereunder because the university provided substantial services for the convenience of the team the report of the conference committee on the tax_reform_act_of_1986 h_r rep no 99th cong 2d sess vol c b in discussing sec_856 provides that the conferees wish to make certain clarifications regarding those services that a reit may provide under the conference agreement without using an independent_contractor which services would not cause the rents derived from the property in connection with which the services were rendered to fail to qualify as rents_from_real_property within the meaning of sec_856 the conferees intend for example that a reit may provide customary services in connection with the operation of parking facilities for the convenience of tenants of an office or apartment building or shopping center provided that the parking facilities are made available on an unreserved basis without charge to the tenants and their guests or customers on the other hand the conferees intend that income derived from the rental of parking spaces on a reserved basis to tenants or income derived from the rental of parking spaces to the general_public would not be considered to be rents_from_real_property unless all services are performed by an independent_contractor nevertheless the conferees intend that the income from the rental of parking facilities properly would be considered to be rents from reai property and not merely income from services in such circumstances if services are performed by an independent_contractor sec_1_856-4 provides that services provided to tenants of a particular building will be considered customary if in the geographic market in which the building is located tenants in buildings which are of a similar class are customarily provided with the service such services include the furnishing of water heat light air conditioning and telephone answering services where it is customary in a particular geographic oo plr-103427-99 marketing area to furnish electricity or other utilities to tenants in buildings of a particular class the submetering of such utilities to tenants in such buildings will be considered a customary service sec_1_856-4 provides that trustees or directors of the reit are not required to delegate or contract out their fiduciary duty to manage the trust itself as distinguished from rendering or furnishing services to the tenants of its property or managing or operating the property thus the trustees or directors may do all those things necessary in their fiduciary capacities to manage and conduct the affairs of the trust itself including establishing rental terms choosing tenants entering into renewal of leases and dealing with taxes interest and insurance relating to the reit's property the trustees or directors may also make capital expenditures with respect to the reit's property and may make decisions as to repairs of the property the cost of which may be borne by the reit see also revrul_67_353 1967_2_cb_252 in this case trust represents that all capital improvement property management and other activities described above are customarily provided to tenants by owners of rental properties of a similar class and located in the same geographical area as the properties within the meaning of sec_856 to the extent trust’s capital improvement activity does not exceed the agreed upon capital payment that is provided for in each lease and then factored into the future rent stream such activity will not be considered rendered primarily for the convenience of the tenants under sec_1 c for purposes of sec_856 the property management and other activities described above also are not rendered primarily for the convenience of the tenants d c ii as a result the services fall within the exception provided in section sec_1_856-3 provides in part that in the case of a reit which is a partner in a partnership as defined in sec_7701 and the regulations thereunder the reit will be deemed to own its proportionate share of each of the assets of the partnership and will be deemed to be entitled to the income of the partnership attributable to such share for purposes of sec_856 the interest of a partner in the partnership's assets shall be determined in accordance with his capital interest in the partnership the character of the various assets in the hands of the partnership and items of gross_income of the partnership shall retain the same character in the hands of the partners for all purposes of sec_856 based on sec_1_856-3 a reit's share of income and assets in a partnership includes its proportionate share of income and assets based on that partnership's capital interest in a lower-tier partnership accordingly for purposes of sec_856 of the code trust will be deemed to receive its proportionate share of op’s income which will include op's share of jv partnership's fee income plr-103427-99 subject_to certain exceptions sec_1_856-4 defines the term rents_from_real_property generally to mean the gross amounts received for_the_use_of or the right to use real_property of the reit gross amounts are generally not reduced for items such as management fees as determined under sec_1_856-3 to the extent the fee income is proportionate to the trust's deemed ownership in the jv properties fee income will already be reflected in trust's share of rents from the jv properties thus this portion of the fee income will not be treated as a separate item_of_gross_income and therefore will be disregarded for purposes of applying the gross_income tests under sec_856 and sec_856 the amount of the fee income that is derived from services performed for other partners in the jv partnerships will be treated as other than rents_from_real_property for purposes of sec_856 conclusions based on the facts as represented by the trust we rule that the property management and other activities to be performed at the properties by op and or pss employees will not cause otherwise qualifying rents_from_real_property to be excluded under sec_856 the capital improvement activity performed by the employees with respect to certain properties to the extent such activity does not exceed the agreed upon capital payment that is specified in each lease and factored into the future rent stream will not cause otherwise qualifying rents_from_real_property to be excluded under sec_856 as determined under sec_1_856-3 the trust's allocable share of amounts received by op as fees for property management and other activities described above will qualify as rents_from_real_property within the meaning of sec_856 as determined under sec_1_856-3 the trust's allocable share of amounts received by op for capital improvement activity to the extent such activity does not exceed the agreed upon capital payment that is specified in each lease and factored into the future rent stream will qualify as rents_from_real_property within the meaning of sec_856 as determined under sec_1_856-3 the trust's allocable share of fee income generated by the jv partnerships will be disregarded for yo bo plr-103427-99 purposes of the gross_income tests under sec_856 the amount of the fee income that is derived from services performed for other partners in the jv partnerships will be treated as other than rents_from_real_property for purposes of sec_856 except as specifically set forth above no opinion is expressed regarding the federal tax consequences of the transactions described above under any other provision of the code specifically no opinion is expressed regarding the qualification of the trust as a reit for federal tax purposes furthermore no opinion is expressed concerning whether trust meets the ten percent voting_securities limitation of sec_856 through its interest in pss or whether trust's subsidiaries qualify as qualified reit subsidiaries under sec_856 this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent a copy of this letter should be attached to the federal_income_tax returns of the trust for the taxable_year in which the transactions covered by this ruling are consummated in accordance with the power_of_attorney on file we are sending this letter to the trust's authorized representatives sincerely assistant chief_counsel financial institutions products by william e coppersmith william e coppersmith chief branch
